DETAILED ACTION
Applicant’s arguments submitted on 19 April 2022 have been reviewed.  Claims 10-14 and 17 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “air processing device” in claims 10, 12-14 and 17. The “air processing device” represents an “air dryer,” (See filed Specification, paragraph 0017), and in light of applicant’s arguments in Remarks (Remarks, filed 30 April 2021, pages 4 and 5).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2009/0254246) in view of Minato (US 2017/0165605).
Regarding claim 10, Yang discloses a compressor system for a utility vehicle (fig 5, air compressor system for a vehicle), comprising: at least one compressor (compressor 60, par 0022); at least one electric motor (DC power source leads to variable speed motor 45, par 0022) which drives the compressor; at least one electric motor control unit (air system controller 57, par 0025); and at least one air processing device (air dryer 54A, par 0034), wherein the electric motor control unit is configured so as to control the electric motor (motor speed is regulated by controller 57, par 0028) and, at least partially, the air processing device (controller 57 also controls valve 301 which controls air flow through air dryer 54A, par 0031), the electric motor control unit has a rotation speed control module (an operational routine controls compressor speed for pressure, par 0041) which is configured such that a rotation speed of the electric motor is controllable and/or regulatable by the rotation speed control module in accordance with a loading and directly (compressor motor speed is reduced with increasing pressure, pressure is interpreted as load, par 0041) wherein the electric motor control unit has a pressure monitoring control module (controller 57 monitors pressure and uses pressure readings to regulate motor 45 speed of the compressor, par 0028) …; wherein the pressure monitoring control module is further configured such that pressure in a compressed air consumer (air brake system pressure is measured, par 0038) of the utility vehicle is monitorable and/or regulatable by the pressure monitoring control module (air brake pressure is monitored, par 0038).  Yang does not explicitly disclose that that pressure monitoring control module is configured such that pressure in the air processing device is monitorable and/or regulatable by the pressure monitoring control module.
Minato teaches an analogous compressed air drying device (par 0028), and pressure control module (controller monitors pressure in the air drying device, par 0014) is configured such that pressure in the air processing device is monitorable and/or regulatable by the pressure monitoring control module (controller monitors pressure in the air drying device in order to control operation of the compressor during purging, par 0014; thereby preventing abnormalities from a frozen discharge valve, par 0003-0004, 0011).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the sensor and pressure monitoring of the air dryer of Minato into the air drying system of Yang in order to prevent abnormalities from a frozen discharge valve in the air dryer during purging (Minato, par 0003-0004, 0011, 0014).
Regarding claim 11, dependent on 10 Yang discloses wherein the compressor is a screw compressor (screw compressor 60, par 0037).  
Regarding claim 12, dependent on 10 Yang discloses wherein the air processing device has a plurality of compressed air accumulators (fig 5, supply tank, primary tank, secondary tank, opt aux tanks 54b, par 0033).  
Regarding claim 13, dependent on 10 Yang discloses wherein the electric motor control unit has a signal input (controller 57 receives signals for pressure sensors 51, par 0025, along public data link 18 of CAN bus, par  0027) which is configured so as to serve to process a sensor signal (pressure sensor 51, id.) of the air processing device (id.).
Regarding claim 14, dependent on 10 Yang discloses wherein the electric motor control unit has a signal output (controller 57 sends signal to air flow control valves 59, par 0025) which is configured so as to serve to drive an actuator (air flow control valves 59, id.) of the air processing device (id.).
Regarding claim 17, dependent on 10 Yang discloses wherein the electric motor control unit has an air drying control module (controller 57 controls the solenoid 301 to start the air dry cycle, par 0034) which is configured such that the air drying function in the air processing device is monitorable and/or regulatable by the air drying control module (the air drying process is regulated to operate when air pressure reaches the limit value, par 0034).  	

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered, but they are not persuasive.  Applicant argues that Minato does not teach a pressure monitoring control module configured such that the pressure in the air processing device is monitorable and regulatable by the pressure monitoring device. Applicant implicitly argues that Minato only discloses a device that monitors the pressure in order to detect a malfunction and stop operation of the compressor when downstream pressure is higher than an upper limit value.
Applicant is narrowly interpreting the claims when arguing that a pressure sensor and controller which stops operation of the compressor to prevent over pressure is not monitoring and regulating said pressure. Applicant’s specification does not offer a special definition of the term regulate, saying only that the pressure in the air processing device can be regulated, (See Applicant’s Specification, paras 0015, 0017). Under a plain meaning of the term regulate, preventing over pressure within the air processing device is a control of the pressure within the air processing device and fits the plain meaning of the term. Therefore this prior art rejection is maintained.
Furthermore, though it is not the basis of rejection Minato offers further details on the location of the pressure sensor 65 on the downstream side of the drying container 18 is still within the air drying device 12 (par 0042) and that the configuration of the controller regulates the pressure in the air dryer by both loading and unloading the compressor 11 based on pressure in the air dryer (par 0056).
Applicant further argues that Yang does not disclose a pressure monitoring control module such that pressure in the compressed air consumer utility vehicle is monitorable and regulatable.  Applicant’s argues that Yang discloses a monitoring system that switches on/off a motor in response to measured pressure. However, as explicated stated in Yang’s cited paragraph 0038 (the air pressure is measured in the context of the basic control requirement of keeping air pressure in a storage tank within pre-selected levels, par 0038). The cited paragraph plainly reads that pressure in that system is controlled by reference to pressure sensors.  Under a plain meaning of the term regulate, switching a pump on and off to control pressure meets said plain meaning of regulate. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746